Matthew A. Swendiman Direct:513.629.2750 mswendiman@graydon.com June 11, 2014 VIA EDGAR U.S. Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: 360 Funds (the “Trust”) (File No. 333-195775) Ladies and Gentlemen: Attached please find Pre-Effective Amendment No. 3 (the “Amendment”) to the Trust's Registration Statement on Form N-14/A. The Amendment is made to include changes in response to comments made by the SEC staff, as well as add several exhibits on Part C. If you should have any questions or comments regarding the foregoing, please contact the undersigned at (513) 629-2750. Thank you in advance for your consideration. Very truly yours, /s/ Matthew A. Swendiman Matthew A. Swendiman, On behalf of the 360 Funds cc: Ms. Deborah O’Neal-Johnson Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Mr. Randall Linscott M3Sixty Administration, LLC 4520 Main Street Suite 1425 Kansas City, MO 64111
